KEETON, Chief Justice,
with whom
SMITH, Justice, concurs (dissenting).
A condemnation suit, where the right to condemn and the necessity for taking is contested, presents three questions for determination: first, plaintiff’s right to the exercise of the power of eminent domain; second, the public necessity for the taking; these two. questions if contested are determinable by the court, which if determined favorably to the plaintiff present the third question, the determination of the amount of damage.
In the case here, appellants admitted respondent’s right to condemn the land as well as the necessity for its taking for a public use, which left only for determination the amount of damages sustained by appellants, they of necessity assuming the burden of proof.
When the stage is so set, as in the case under consideration here, then the rule attains that the party having the affirmative of the issue and burden of proof, is entitled to open and close the argument.
Here the trial judge correctly instructed the jury, empaneled to determine the damages:
“ * * * the only question which you are called upon to determine is the amount of damages, if any, that *472has been sustained by the defendants * * * ”
and
“You are instructed that the burden of proof as to the value of the land taken and the damages which result to the property not taken is upon the defendants in this- case.”
The rule is stated in 18 Am.Jur., sec. 458, p. 1002, as follows:
“Right to Open and Close. — When a case in eminent domain is submitted to a jury, and the only question to be determined is the amount of damages, it has been held, under the rule that the party who must suffer defeat if no evidence be given on either side is entitled to open and close, that the defendant in such proceeding is consequently entitled to open and close. * * * ”
Quoting from 88 C.J.S. Trial § 43, pp. 102 and 103:
“The usual rule is that the party having the affirmative of the issues in an action or the burden of proof is . entitled to open and close the case at the trial.
^ Jjí * # ‡ *
“The party having the affirmative of. the issue or burden of proof, and thus .entitled to open and close, is determined by the state of the pleadings.”
The annotator, in Ann.Cas.1916D, p. 958, sets forth the rule:
“In accord with the decision in the reported case, it is generally held that' where the only issue in the action is the amount that the plaintiff is entitled to recover, he has the right to open and close, as he must sustain the burden of proof with respect to that issue. * * *” (Citing many authorities).
Nichols on Eminent Domain, 3rd Ed., V. 5, p. 205, states the rule:
“The general rule is .that the right to open and close goes to the one on whom the burden of proof lies in the first instance- — upon the party who would suffer defeat if no evidence should be given on either side. It consequently follows from what has been already stated that the owner [appellants] should have the right to open and close, and this is generally the law.”
and in support of the rule, Nichols cites cases from Arkansas, California, Connecticut, Indiana, Kentucky, Massachusetts, Minnesota, Missouri, Nebraska, New Jersey, New York, Oregon, South Dakota and Texas.
In Grisinger v. Hubbard, 21 Idaho 46, 122 P. 853, this Court clearly recognized the right of one who has the burden of proof, to open and close. Therein this Court held:
“The burden of proof, with its incident right to open and close, naturally and necessarily is in the first.instance with the plaintiff or party who initiates *473the action, suit or proceeding, and remains with such party so long as it continues incumbent upon him to make any proof whatever. When the defendant, either by an admission in express and absolute terms or by refraining from denial of the plaintiff’s cause of action and alleging affirmative matter in avoidance of it renders it wholly unnecessary for the plaintiff to give any evidence whatever to have a complete recovery of all that he claims, the burden and right are with the defendant.”
The right to open and close argument is a substantial, legal right, the denial of which constitutes reversible error. Ann. Cas.1912D, p. 252, cites cases sustaining this precept from Alabama, Arkansas, California, Georgia, Indiana, Kentucky, Louisiana, Maine, Maryland, Massachusetts, New York, South Carolina and Washington.
I am unable to discern wherein the order of proof as submitted herein has any bearing on the question of appellants’ right to open and close the argument, inasmuch as appellants never waived such right on the single and only contested issue which required them to assume the burden of proof, i. e., the amount of damages by them sustained. Nor, in such a case is the right to open and close subject to the discretion of the trial court. Reversible error was committed. Judgment should be reyersed and a new trial ordered.